Citation Nr: 0827011	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.


FINDING OF FACT

The veteran's hearing acuity is no worse than Level III in 
the right ear and no worse than Level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter dated 
September 2006 advised the veteran of the evidence needed to 
substantiate a claim for higher rating.  He was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claims.  This letter also contained 
notice as to the effective date element of his claim.  
Thereafter, the veteran's increased rating claims were 
subsequently readjudicated by the RO in an April 2006 rating 
decision and a March 2007 Statement of the Case.  Thus, the 
Board finds any error with respect to the timeliness of this 
notice to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service and service treatment records, private 
physician treatment records, and VA audiological evaluations 
from December 2005 and January 2007.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided VA examinations for his bilateral 
hearing loss in December 2005 and January 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  These VA examination reports are 
thorough and consistent with contemporaneous VA treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran's bilateral hearing loss disability has been 
rated as 0 percent disabling, effective March 3, 2005.  The 
veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method.

In February 2005, the veteran was examined at the offices of 
David M. Chihal, M.D.  The veteran submitted a statement 
signed by Dr. Chihal and audiologist Jacki Apligian, in which 
it was determined that the veteran had normal to profound 
high frequency, noise-induced sensory neural hearing loss in 
his right ear and normal to severe high frequency, noise-
induced sensory neural hearing loss in his left ear.  Word 
recognition scores under the Maryland CNC were 76 percent in 
his right ear and 80 percent in his left ear.  There is no 
audiogram included with the statement.  

A December 2005 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
55
LEFT
15
20
30
55

The average decibel loss was 28 for the right ear and 30 for 
the left ear.  Speech recognition ability was 96 percent for 
the right ear and 96 percent for the left ear.  The examiner 
noted that for the right ear, hearing was within normal 
limits 250-3000 Hz, sharply falling to a moderately severe to 
severe high frequency sensorineural hearing loss.  He noted 
that for the left ear, hearing was within normal limits 250-
2000 Hz, sharply falling to a moderately severe to severe 
high frequency sensorineural hearing loss.  This examination 
results in the assignment of a hearing acuity of Level I in 
the right ear and a hearing acuity of Level I in the left 
ear.  This warrants a noncompensable rating under 38 C.F.R. 
§ 4.85, and no higher. 

In January 2006, the veteran's claims folder was reviewed by 
a VA ear, nose, and throat specialist.  The examiner noted 
that the veteran's current employment, social and daily 
activity functioning would not be adversely affected by his 
disabilities.

In June 2006, the veteran had an audiologic evaluation at the 
Allen Hearing Clinic.  The audiologist noted that although 
the veteran could hear sounds, it was difficult for him to 
understand conversation secondary to missing speech sounds 
such as k, t, f, s, and th.  Puretone results indicated a 
mild sloping to severe sensorineural hearing loss from 3000 
Hz - 8000 Hz for the right ear and 2000 Hz - 8000 Hz for the 
left ear.  Normal thresholds were reported obtained 
bilaterally for the low and mid frequencies.  The results of 
audiometric testings was otherwise uninterpreted.  The Board 
is not competent to interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Consequently, the Board may not consider the 
audiometry results obtained herein in rating the veteran's 
disability.

In January 2007, the veteran had another VA audiological 
evaluation.  The summary report reflects puretone thresholds 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
60
LEFT
20
20
35
60

The average decibel loss was 34 for the right ear and 34 for 
the left ear.  Speech recognition ability was 100 percent for 
the right ear and 96 percent for the left ear.  The examiner 
noted that for the right ear, hearing was within normal 
limits 250-2000 Hz with a mild to moderately severe 
sensorineural hearing loss at 3000 - 6000 Hz and a severe 
hearing loss at 8000 Hz.  For the left ear, she noted hearing 
within normal limits 250-2000 Hz with a mild to severe 
sensorineural hearing loss at 3000 to 4000 Hz and a severe 
hearing loss at 6000 - 8000 Hz.  This examination results in 
the assignment of a hearing acuity of Level I in the right 
ear and a hearing acuity of Level I in the left ear.  This 
warrants a noncompensable rating under 38 C.F.R. § 4.85, and 
no higher. 

The veteran has claimed in various statements that his 
bilateral hearing loss has gotten worse and warrants an 
increased evaluation.  (See veteran's statement on Form 21-
4138, November 2005; Form 9, January 2006; statement from 
Disabled Veterans of America, October 2007).  His claim, 
however, hinges on a mechanical application of specifically 
defined regulatory standards.  Although the Board is mindful 
of the veteran's description of his hearing loss, 
regrettably, it is bound by the very precise nature of the 
laws governing evaluations of hearing loss disability.

The Board has also considered the potential application of 
other provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86, which discusses exceptional patterns of hearing 
impairment.  Under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral and each 
ear is to be evaluated separately.  Id.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
Id.  That numeral will then be elevated to the next higher 
Roman numeral.  Id.  However, the provisions of 38 C.F.R. § 
4.86(a) do not apply in this case because the audiometric 
results from all three evaluations did not show puretone 
thresholds of loss of 55 decibels or greater in the four 
relevant frequencies for both ears.  Similarly, the 
provisions of 38 C.F.R. § 4.86(b) also do not apply in the 
veteran's case, as neither ear is shown to manifest 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this instance, while there is arguably a disparity between 
the results as determined by the VA examiners and those as 
determined by the two private examiners, even accepting the 
speech discrimination results from the February 2005 private 
audiology evaluation of Dr. David M. Chihal as accurate and 
applying the veteran's Maryland CNC word recognition scores 
(76 percent in his right ear and 80 percent in his left ear) 
to the audiological thresholds at the VA examinations, the 
requirements for a compensable rating pursuant to 38 C.F.R. § 
4.85 are not met in this case.  At most, the veteran would be 
rated as having level III hearing in both ears, warranting a 
noncompensable rating.  

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable 
rating.  As previously stated, a rating for hearing loss is 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned based on audiometric 
test results.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Thus, the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not applicable in this case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


